IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 22, 2008
                                No. 07-10172
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EDWARD EUGENE CADE

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:05-CR-139-ALL


Before KING, BARKSDALE, and OWEN, Circuit Judges.
PER CURIAM:*
      Edward Eugene Cade pleaded guilty to possession with intent to distribute
6 kilograms or more of cocaine, 500 grams or more of cocaine base, and 1200
grams or more of marijuana (Count 1) and to possession of a firearm during a
drug trafficking offense (Count 2). The district court found Cade to be a career
offender but sentenced him below the advisory guideline range to 216 months of
imprisonment on Count 1. The court sentenced Cade to the statutory minimum



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-10172

60-month sentence on Count 2, to be served consecutively to the sentence
imposed for Count 1.
      Cade argues that the district court erred in enhancing his sentence as a
career offender pursuant to U.S.S.G. § 4B1.1 based on a finding that his Texas
conviction for possession of a controlled substance with intent to deliver was a
“controlled substance offense.” Cade correctly concedes that this argument is
foreclosed by United States v. Ford, 509 F.3d 714, 717 (5th Cir. 2007), cert.
denied, 2008 WL 1803624 (Oct. 6, 2008) (No. 07-10458), and he raises it solely
to preserve it for further possible review.
      The Government has filed a motion for summary affirmance, which is
GRANTED.       The Government’s motion for dismissal of the appeal and
alternative motion for an extension of time for filing an appellate brief are
DENIED, and the judgment of the district court is AFFIRMED.




                                        2